  Case: 4:20-cv-01507-RLW Doc. #: 2 Filed: 10/20/20 Page: 1 of 3 PageID #: 67



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 JOSEPH ENGEL,                                    )
                                                  )
                 Plaintiff,                       )
                                                  )
          v.                                      )          No. 4:20-CV-1507 RLW
                                                  )
 CORIZON MEDICAL, et al.,                         )
                                                  )
                 Defendants.                      )

                                MEMORANDUM AND ORDER

        This matter is before the Court upon review of plaintiffs pro se complaint. The complaint

is defective because it has not been drafted on the Court's form. See E.D. Mo. Local Rule 2.06(A).

Additionally, plaintiff must either pay the filing fee or file a motion to proceed in forma pauperis.

See 28 U.S.C. § 1915(a).

        Because plaintiff is proceeding pro se, the Court will allow plaintiff to file an amended

complaint on the Court's form. Plaintiff has twenty-one (21) days from the date of this Order to

file an amended complaint in accordance with the specific instructions set forth here. All claims

in the action must be included in one, centralized complaint form. See Fed. R. Civ. P. 7(a)(l),

8(a).

        Additionally, plaintiff is warned that the filing of an amended complaint replaces the

original complaint and all previously-filed pleadings, so plaintiff must include each and every one

of the claims he wishes to pursue in the amended complaint. See, e.g., In re Wireless Telephone

Federal Cost Recovery Fees Litigation, 396 F .3d 922, 928 (8th Cir. 2005). Any claims from the

original complaint, supplements, and/or pleadings that are not included in the amended complaint

will be deemed abandoned and will not be considered. Id. The allegations in the complaint must
  Case: 4:20-cv-01507-RLW Doc. #: 2 Filed: 10/20/20 Page: 2 of 3 PageID #: 68



show how each and every defendant is directly responsible for the alleged harms. If plaintiff wishes

to sue defendants in their individual capacities, plaintiff must specifically say so in the amended

complaint. If plaintiff fails to sue defendants in their individual capacities, this action may be

subject to dismissal.

       All of plaintiffs claims should be clearly set forth in the "Statement of Claim." If plaintiff

fails to file an amended complaint on the Court's form within twenty-one (21) days and in

compliance with the Court's instructions, the Court will dismiss this action without prejudice and

without further notice.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk is directed to mail to plaintiff a copy of the

Court's prisoner civil rights complaint form.

       IT IS FURTHER ORDERED that the Clerk is directed to mail to plaintiff a copy of the

motion to proceed in forma pauperis form for prisoners.

       IT IS FURTHER ORDERED that plaintiff must file an amended complaint on the

Court's form within twenty-one (21) days of the date of this Order.

       IT IS FURTHER ORDERED that plaintiff must either pay the $400 filing fee or submit

a motion to proceed in forma pauperis within twenty-one (21) days of the date of this Order.

       IT IS FURTHER ORDERED that if plaintiff files a motion to proceed in forma pauperis,

he must also file a certified copy of his prison account statement for the six-month period preceding

the filing of the complaint.




                                                 2
  Case: 4:20-cv-01507-RLW Doc. #: 2 Filed: 10/20/20 Page: 3 of 3 PageID #: 69



       IT IS FURTHER ORDERED that if plaintiff fails to comply with this Order, the Court

will dismiss this action without prejudice. If the case is dismissed for non-compliance with this

Order, the dismissal will not count as a "strike" under 28 U.S.C. § 1915(g).

       Dated thisc:57of'iy of October, 2020.




                                                RONNIE L. WHITE
                                                UNITED STATES DISTRICT JUDGE




                                                3
